
	

114 HRES 177 IH: Expressing the sense of the House of Representatives that specialty crops are a vital part of agriculture in the United States, and that Congress should fund programs that support specialty crops as a growing and important part of agriculture in the United States.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 177
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Ms. DelBene (for herself, Mr. Schrader, Mr. Newhouse, Mr. Sean Patrick Maloney of New York, Mr. Benishek, Mr. Heck of Washington, Mr. Reichert, Ms. Michelle Lujan Grisham of New Mexico, Mr. Courtney, Ms. Kuster, Mr. Vargas, Mr. Garamendi, and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Expressing the sense of the House of Representatives that specialty crops are a vital part of
			 agriculture in the United States, and that Congress should fund programs
			 that support specialty crops as a growing and important part of
			 agriculture in the United States.
	
	
 Whereas specialty crops are defined as fruits and vegetables, tree nuts, dried fruits, horticulture, and nursery crops including floriculture;
 Whereas farmers in the United States grow more than 350 types of fruit, vegetable, tree nut, flower, nursery, and other horticultural crops;
 Whereas the yearly value of specialty crop production totals nearly $60 billion, which accounts for about one-fourth of all domestic crop value;
 Whereas sales of fresh and processed fruits and vegetables total nearly $100,000,000,000 annually; Whereas combined exports of specialty crops grown in the United States totaled about $14 billion as recently as 2013, which accounts for about 10 percent of all agricultural exports from the United States;
 Whereas there are about 245,000 farms that grow a variety of specialty crops; Whereas specialty crop production is most highly concentrated in California, Florida, Washington, Oregon, North Dakota, and Michigan, however all 50 States have at least some specialty crop production;
 Whereas the Agricultural Act of 2014 (Public Law 113–79), also referred to as the 2014 Farm Bill, included unprecedented and historic amounts of funding for critical programs such as the Specialty Crop Block Grant Program, the Specialty Crop Research Initiative, and the National Clean Plant Network;
 Whereas a vital program for specialty crops, the Specialty Crop Research Initiative, established under section 412 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632), received mandatory funding through Fiscal Year 2018 and beyond in the 2014 Farm Bill;
 Whereas a vital program for specialty crops, the National Clean Plant Network, established under section 10202 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7761), saw an increase in mandatory funding from the 2014 Farm Bill;
 Whereas a vital program for specialty crops, the Specialty Crop Block Grant Program, established under section 10202 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7761), saw an increase in mandatory funding from the 2014 Farm Bill;
 Whereas many important agriculture programs did not, however, receive mandatory funding under the 2014 Farm Bill;
 Whereas it is paramount that Congress builds on the progress of the 2014 Farm Bill to provide funding for these programs in future Farm Bills, so as to provide certainty to farmers across the United States;
 Whereas overall spending on specialty crops still remains a small percentage of all funding for crops, however, even taking into account mandatory and discretionary funding combined;
 Whereas specialty crops are not eligible for many of the traditional support programs that benefit producers of other crops;
 Whereas programs that support specialty crops are generally available to all crops, while the opposite is true of specific commodity crops;
 Whereas fruits and vegetables like red raspberries, almonds, apples, apricots, avocados, bananas, beans, blueberries, citrus, cherries, cranberries, figs, grapes, macadamia nuts, nectarines, onions, papayas, peaches, pecans, peppers, plums, potatoes, pumpkins, sweet corn, certain tomatoes, walnuts, asparagus, beets, strawberries, broccoli, and carrots are just a few of the hundreds of specialty crops grown in the United States;
 Whereas specialty crops are a driving force in promoting a healthier country and are part of a healthy, balanced diet that can help consumers reach recommended dietary goals, which call for half of plates to be fruits and vegetables;
 Whereas the number of farms producing and sales of fruits, berries, and tree nuts in the United States is steadily increasing;
 Whereas according to the most recent census data published by the Census of Agriculture in 2012, 106,000 farms produced fruits, tree nuts, and berries with a total value of $25,900,000,000, an increase of $7,300,000,000 in 5 years;
 Whereas the Census shows an increase in the value of sales for vegetables, potatoes, and melons from $14,700,000,000 in 2007 to $16,900,000,000 in 2012;
 Whereas the value of nursery, greenhouse, and floriculture sales represented $14,500,000,000 in 2012;
 Whereas it is evident that specialty crops are an increasingly important part of agriculture in the United States; and
 Whereas specialty crops deserve their fair share of consideration and funding in agriculture generally, but especially in the annual appropriations process and future Farm Bills: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)specialty crops are a vital part of agriculture in the United States; and
 (2)Congress should fund programs that support specialty crops as a growing and important part of agriculture in the United States.
			
